Citation Nr: 0507564	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-22 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, and appellant's daughter




ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active military service from April 1943 to 
December 1945 during World War II.  The veteran is deceased, 
and the appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The RO, in relevant part, denied the 
claim of entitlement to service connection for the cause of 
the veteran's death.  The appellant perfected a timely appeal 
of this determination to the Board.  In June 2003, the 
appellant and her daughter testified before the undersigned 
Veterans Law Judge.  In January 2004, the Board remanded the 
appeal for further development.

A review of the record indicates that the appellant has 
raised the issue of entitlement to basic eligibility for non-
service connected death pension benefits.  As this issue has 
not been developed and adjudicated, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was not 
in effect for any disability, nor were there any pending 
claims for service connection.

2.  The veteran died on May [redacted], 1996.  The immediate cause of 
death was carcinomatosis due to or as a consequence of cancer 
of the stomach.

3.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the appellant of the information and 
medical and lay evidence necessary to substantiate her claim.  
In a March 2002 letter, VA informed the appellant of the 
information and evidence necessary to establish entitlement 
to dependency and indemnity compensation (DIC) benefits.  VA 
provided the appellant with a copy of the appealed July 2002 
rating decision, October 2002 Statement of the Case, January 
2004 Board remand, and numerous Supplemental Statements of 
the Case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding her claim.  Specifically, the 
documents contained the criteria for establishing a claim for 
service connection for the cause of the veteran's death.  By 
way of these documents, the appellant was also specifically 
informed of the information and evidence previously provided 
to VA or obtained by VA on her behalf.  

Additionally, VA has made reasonable efforts to inform the 
appellant of the information and evidence she was responsible 
for submitting and what evidence VA would obtain on her 
behalf.  Specifically, in the March 2002 letter, VA informed 
the appellant that VA would assist in obtaining relevant 
records and asked the appellant to identify sources of any 
relevant records, including medical and employment records, 
so that VA could request those records on her behalf.  VA 
also asked the appellant to inform VA of any additional 
information or evidence relevant to her claim.  Lastly, VA 
informed the appellant that it is her responsibility to 
ensure that VA receives all the evidence necessary to support 
her claim.  Thus, the Board finds that the appellant was 
informed of the evidence she was responsible for submitting 
and the evidence VA would obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
also finds that the appellant was informed that she could 
submit any records in her possession relevant to her claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, the information and evidence 
that have been associated with the claims file consist of the 
veteran's post-service VA and non-VA medical records, and 
statements made by the appellant in support of her claim.  
The Board observes that the veteran's service medical records 
were destroyed in a fire at the National Personnel Records 
Center and are thus not available.  

Under the circumstances in this case, the Board finds that 
the appellant has received the notice and assistance 
contemplated by law and adjudication of her claim poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Factual Background

On her application for service connection for the cause of 
the veteran's death, the appellant claimed that the veteran's 
cause of death was due to service.  On her September 2002 
notice of disagreement, the appellant stated that her 
husband's problems were due to service.  On her VA Form 9, 
she indicated that her husband's death was due to heart 
problems related to service.  

At a June 2003 Board hearing, the appellant testified, in 
essence, that her husband refused to see a doctor and that 
she was sure that he had had cancer for a long time before 
its diagnosis, especially because he was given six months to 
live when he was diagnosed.  She also testified that he had 
begun vomiting in the 1950s, that he could not keep food 
down, and that he there had been blood in his urine.  The 
appellant further testified that her husband had combat 
service.  Lastly, she testified that her husband received 
treatment in the late 1940s, around 1947, but was not certain 
as to the specifics of that treatment.

The veteran's service medical records are not available for 
review.

The record does contain several VA medical records.  Only 
relevant reports will be discussed.

A February 1949 VA hospitalization report reflects a 
diagnosis of acute gastroenteritis.  

A January 1985 report reflects complaints of chest pain 
preceded by a heavy feeling in the chest or a feeling like 
indigestion.  EKG (electrocardiogram) was normal and the 
diagnosis was chest pain of unclear etiology.

A February 1987 report notes complaints of loss of appetite 
and fullness in the upper abdomen for the last 5 days, and 
provides a diagnosis of PUD (peptic ulcer disease).  

A March 1987 radiology report provides impressions of likely 
gallstones and gastroesophageal reflux.  

A March 1987 progress note reflects assessments of reflux and 
cholelithiasis.

The record also contains numerous private medical records.  
As above, only relevant reports will be discussed.

An August 1978 report reflects complaints of chest pain but 
no gastrointestinal abnormalities.

A March 1981 report reflects no history of hypertension or 
other cardiovascular disorder, or of any gastrointestinal 
abnormalities.  

A February 1982 report of systems review reflects no 
cardiovascular or gastrointestinal abnormalities.

A February 1982 discharge report provides diagnoses of 
continuous alcohol dependence and hepatomegaly.  

A July 1982 hospital report reflects a history of alcohol 
abuse and an essentially negative review of systems, except 
for some high blood pressure in the past that came down with 
associated weight loss, and no medications.  Blood pressure 
was 164/94 and heart had regular rhythm with a grade I 
systolic murmur.  The abdomen was soft with no masses or 
tenderness, and the liver was palpable at the costal margin 
on the right.  The impression was acute alcohol abstinence 
syndrome requiring acute medical alcohol detoxification.

A subsequent July 1982 hospital discharge summary reflects an 
ongoing problem with alcohol for several years, starting to 
drink at age 15 or 16 and becoming a problem in the last five 
years.  

An April 1983 report reflects an irritable colon and some 
dyspnea with bending.  Problems and impressions included 
obesity, abnormal ECG (electrocardiogram), peripheral 
vascular disease, and hypertension protocol.  

A March 1987 report reflects that the veteran was seen one 
month ago for GI (gastrointestinal) symptoms and given a 
diagnosis of GB (gallbladder).  X-ray survey showed 
cholelithiasis.  The veteran complained of anorexia, 
fullness, gas, and occasional mild nausea, but no vomiting or 
fever.  Problems and impressions included obesity, abnormal 
ECG, peripheral vascular disease, and hypertension protocol.  

An October 1990 report reflects treatment for hypertension 
and that GI review was completely negative, as was the 
urologic review.  

An October 1992 report reflects treatment for hypertension 
and a brown discoloration, presumably old blood, in the 
veteran's ejaculate.  

An April 1994 cardiology clinic report reflects problems and 
impressions of abnormal ECG, hypertension protocol, and 
glaucoma.  Another April 1994 report shows that the veteran 
stated that the transient bloody ejaculate had disappeared.

January to May 1996 progress notes reflect complaints of 
indigestion and weight loss.  Impressions included cancer of 
the stomach, associated surgery, and carcinomatosis.

A January 1996 radiology report provides an impression of 
extensive infiltrating lesion of the body and antrum of the 
stomach most consistent with a scirrhous carcinoma.  

A January 1996 report reflects problems and impressions of 
hypertension, abnormal ECG, glaucoma, abdominal pain, and 
probable cancer of the stomach.  

The veteran died on May [redacted], 1996.  The certificate of death 
shows that the immediate cause of death was carcinomatosis 
due to or as a consequence of cancer of the stomach.  The 
approximate interval between onset of each of the above 
conditions and death was listed as 5 months.  

Analysis

The appellant contends, in essence, that the veteran's cause 
of death was due to a disability that was incurred in or 
aggravated by service.

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2004).  

In order to establish service connection for the cause of the 
veteran's death (i.e. entitlement to DIC), the evidence must 
show that a disability incurred in or aggravated by service 
caused or contributed substantially or materially to the 
veteran's death.  The issue involved will be determined by 
the exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran.  38 C.F.R. § 3.312(a) (2004).

A service-connected disability will be considered as the 
principal cause of death when such disability was the 
immediate or underlying cause of death, or was etiologically 
related thereto. 38 C.F.R. § 3.312(b) (2004).  For a service-
connected disability to constitute a contributory cause of 
death, it must be shown to have contributed substantially and 
materially to the veteran's death; combined to cause death; 
aided or lent assistance to the production of death; or 
resulted in debilitating effects and general impairment of 
health to an extent that would render the veteran materially 
less capable of resisting the effects of other disease or 
injury causing death, as opposed to merely sharing in the 
production of death.  38 C.F.R. § 3.312.

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

In adjudicating the appellant's claim, the Board must also 
consider whether the disability that caused the veteran's 
death - stomach cancer - may be service-connected.  Under the 
laws administered by VA, service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).

When a disease is first diagnosed after service, service 
connection may be established nonetheless by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004); 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Where 
a veteran who served for 90 days or more during a period of 
war (or during peacetime after December 31, 1946) develops a 
chronic disorder, such a malignant tumor, to a compensable 
degree within a prescribed period after separation from 
service (one year for cardiovascular-renal disease), the 
disease may be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

The record shows that the veteran died of carcinomatosis due 
to or as a consequence of stomach cancer.  During the 
veteran's lifetime, he was not service-connected for any 
disability, and there were no pending claims.  

The Board observes that the veteran's stomach cancer was 
first shown to be present in January 1996, which is over 50 
years after separation from service.  The Board notes that 
the veteran was treated in February 1949 for acute 
gastroenteritis; in April 1983 for an irritable colon; and in 
1987 for peptic ulcer disease, gastroesophageal reflux, and 
cholelithiasis.  Throughout the above treatments for GI 
disorders, the Board observes that no diagnosis of stomach 
cancer was made.  The Board further notes that a subsequent 
October 1990 private medical report reflects that GI review 
was completely negative.  Furthermore, the certificate of 
death states that stomach cancer had its onset 5 months prior 
to death, as did carcinomatosis.  Moreover, the Board 
observes that there is no competent medical evidence of 
record establishing a causal relationship between the 
veteran's stomach cancer, or any other disorder, and service.  

In addition, the Board notes that the appellant testified 
that the veteran had combat service.  In cases where a 
"combat" veteran claims service connection for injuries or 
disease incurred or aggravated in combat, 38 U.S.C.A. § 
1154(b) (West 2002) and its implementing regulation, 38 
C.F.R. § 3.304(d) (2004), apply.  In pertinent part, 38 
C.F.R. § 3.304(d) provides: Satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 38 C.F.R. § 
3.304.  

[I]t must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease." . . .  As the second 
step, it must be determined whether the proffered evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service." . . .  [I]f these two inquiries are met, 
the Secretary [of the VA] "shall accept" the veteran's 
evidence as "sufficient proof of service connection," even 
if no official record of such incurrence exists.  

Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000), 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996).  This section considerably lightens the burden of a 
combat veteran who seeks benefits for disease or injury which 
he alleges were incurred in combat in service.  Collette, 82 
F.3d at 392.  The third step requires the Board to consider 
whether there is clear and convincing proof that would rebut 
the presumption of service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Collette, 82 F.3d at 393.

In adjudicating a claim, the Board is also charged with the 
duty to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

The Board observes that the appellant has failed to proffer 
satisfactory lay or other evidence of service incurrence or 
aggravation of stomach cancer, or of any other disorder.  
Moreover, the Board observes that there is no evidence of 
incurrence or aggravation of stomach cancer that is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service.  As noted above, the medical 
evidence shows that stomach cancer had its onset many years 
after service.  Furthermore, the Board finds that there is 
clear and convincing proof in the record to rebut the 
presumption of service connection for stomach cancer.  In 
this regard, the Board observes that the certificate of death 
unequivocally states that the veteran's stomach cancer and 
carcinomatosis had their onset 5 months prior to his death.  

The Board acknowledges the appellant's contentions that the 
veteran's cause of death is related to service.  The Board 
observes, however, that she, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this regard, the Board 
notes that the appellant testified that she had worked in a 
nursing facility providing bedside nursing care; however, the 
record does not show that she received the medical education 
or training to make medical diagnoses.  

If the evidence shows that a service-connected disability 
either caused or contributed substantially or materially to 
the cause of death, DIC benefits are warranted.  38 U.S.C.A. 
§ 1310; 38 C.F.R. §§ 3.5, 3.312.  Because the veteran's death 
was not due to a service-connected disability, the Board 
finds that the appellant is not entitled to DIC.  See Sabonis 
v. Brown, 6 Vet. App. 426, 460 (1994) (where the law and not 
the evidence is dispositive of the claim, the claim should be 
denied because of lack of entitlement under the law).

For the reasons and bases discussed above, the Board finds 
that the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  The appeal is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


